FILED
                            NOT FOR PUBLICATION                               OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30253

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00387-JLR

  v.
                                                 MEMORANDUM *
DAVID POSEY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       David Posey appeals from the district court’s judgment and challenges the

65-month sentence imposed following his guilty-plea conviction for being a felon

in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1); unlawful

production of an identification document, in violation of 18 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1028(a)(1), (b), (c)(1); aggravated identity theft, in violation of 18 U.S.C.

§ 1028A(a)(1); and counterfeiting and forging obligations or securities of the

United States, in violation of 18 U.S.C. § 471. We dismiss.

      The government argues that this appeal is barred by the appeal waiver in the

parties’ plea agreement. Posey argues that the waiver is unenforceable, asserting

for the first time on appeal that the government breached the plea agreement by

arguing for a harsher sentence than was stipulated in the agreement and by failing

to state a basis for a requested downward departure or variance. We review for

plain error, see United States v. Whitney, 673 F.3d 965, 970 (9th Cir. 2012), and

find none. The record reflects that, in its sentencing memorandum and at

sentencing, the government stood by its recommendation and explained at length

why it believed that a 48-month sentence was warranted. Accordingly, Posey

received the benefit of his bargain: “the presentation of a united front to the court.”

United States v. Alcala-Sanchez, 666 F.3d 571, 575 (9th Cir. 2012) (internal

quotations omitted).

      Because the sentence imposed was within the parameters of the appeal

waiver, and the waiver is enforceable, we dismiss the appeal. See United States v.

Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      DISMISSED.


                                           2                                      12-30253